This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-0599

                 In the Matter of the Civil Commitment of: William Iverson

                                   Filed October 17, 2016
                                          Affirmed
                                      Connolly, Judge

                              Washington County District Court
                                  File No. 82-PR-08-3466


William Richard Iverson, St. Peter, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Marsha E. Devine, Assistant Attorney General, St. Paul,
Minnesota (for respondent)



         Considered and decided by Connolly, Presiding Judge; Worke, Judge; and Ross,

Judge.

                           UNPUBLISHED OPINION

CONNOLLY, Judge

         Appellant, pro se, challenges the district court’s order providing for the involuntary

administration of neuroleptic medications, arguing that he is not mentally ill and does not

need treatment. Because the district court’s findings are not clearly erroneous, we affirm.
                                          FACTS

       Appellant William Iverson, born in 1955, was convicted of the second-degree

murder of his wife and incarcerated from 1983 to 1991. In 1997, he was convicted of the

first-degree assault of his former fiancée and again incarcerated.           In 2009, while

incarcerated, he was committed as mentally ill and dangerous (MI&D) and transferred to

the St. Peter Regional Treatment Center/Minnesota Security Hospital (SPRTC/MSH).

Appellant has received psychiatric treatment, including neuroleptic medications,

intermittently since 1999, and a number of Jarvis orders have been issued to provide for

the involuntary administration of his neuroleptic medications for a two-year period.1

       At the hearing on the 2016 petition for another Jarvis order authorizing appellant’s

involuntary treatment with neuroleptic medication, three people testified: the psychiatrist

who petitioned for the Jarvis order (the petitioner), another psychiatrist (the psychiatrist),

and appellant.

       The Petitioner’s Testimony

       The petitioner testified that appellant’s diagnosis was schizoaffective disorder, “a

chronic, lifelong, psychotic disorder that involves thought disorganization, delusions,

hallucinations and other psychotic features. . . . and also involves a mood component.” He

added that “There is no effective treatment for psychotic symptoms other than neuroleptic

medications.” When asked for appellant’s symptoms, he said:



1
  See Jarvis v. Levine, 418 N.W.2d 139, 148-49 (Minn. 1988) (providing that medical
authorities seeking to treat a patient involuntarily with neuroleptic medications must first
obtain court approval).

                                              2
                [Appellant] has delusional thoughts. He has some delusional
                beliefs. He also demonstrates other psychotic features
                including disorganization of thoughts, hallucinating
                associations [, . . . and] delusional ideas. . . [such as] that he has
                been ordained as a minister of his own religion and that God
                spoke to him and said that he was the minister of Shinto Islam.

       The petitioner added that he had been unable to find any reference to Shinto Islam

on the Internet. When asked for an example of appellant’s thought-disorder issues, he said

that, in appellant’s writings, “we will see a lot of tangential references to things that seem

unrelated to the topic of the writing” such as “talking about a bear watching him while he

was fishing.”

       The petitioner explained that, although no Jarvis order was then in effect, appellant

was still taking a non-therapeutic dose of Seroquel, a neuroleptic medication, because it

helps him sleep. The petitioner’s view was that “it would be riskier for [appellant] to stop

taking the Seroquel at this time than it would be for him to continue taking it. It would be

potentially detrimental to his mental health if I were to stop the Seroquel abruptly.” The

petitioner said that appellant had not been willing to talk about taking other medications

during their last three visits.

       When asked if appellant could “advance from a psychiatric point of view” in his

treatment without neuroleptic medication, the petitioner answered, “His psychotic

condition would not improve at all . . . .” The petitioner testified that, although appellant

believes he should not take neuroleptic medications “because of the head injury that he

incurred many years ago,” long-term head injuries were not a contraindication of

antipsychotic medications; moreover, a recent MRI scan of appellant’s brain revealed no



                                                  3
structural abnormalities. When asked if appellant’s refusal “to take other neuroleptic

medications interfere[d] with his treatment at this time,” the petitioner answered, “Yes.”

The petitioner also said he was not aware of any religious objections appellant had to taking

the medications.

       When asked if he believed that appellant had the capacity to refuse to try other

medications, the petitioner said appellant did not have the capacity, “because the

medications potentially would have immense benefits to his mental health and could help

him to have a better clinical outcome, including being able to obtain a provisional discharge

much sooner.” When asked for the basis of his belief that appellant lacked capacity, the

petitioner replied, “[f]undamentally [appellant] does not understand that he has mental

illness at all and when one doesn’t understand that [he is] sick, [he does] not want to accept

treatment for a condition that [he doesn’t] believe [he has].”

       The Psychiatrist’s Testimony

       The psychiatrist testified that: (1) he was the court-appointed examiner; (2) because

appellant believed he was biased, appellant had been unwilling to meet with him prior to

the hearing; (3) he had evaluated appellant in 2009; diagnosed schizoaffective disorder,

bipolar type; reviewed appellant’s records; and seen a pattern in 2001, 2008, and 2012. He

described the pattern:

              [Appellant’s] symptoms would worsen to the point where he
              would get committed and have imposed treatment and then
              improve. And unfortunately he would improve enough that he
              then became someone who was thought to have the capacity to
              say yes or no to medications . . . . [U]sually that gave him the
              opportunity to start to ween [himself off of] his medications
              and then the process would start again.


                                              4
       The psychiatrist further explained, “Although [appellant] has times when he

infrequently has believed he has had a mental illness, he generally does not believe that

and then it’s during those times that he chooses to decrease the medication slightly and

that’s when the kind of slippery slope begins.” When asked for his opinion on whether

antipsychotic medications were medically indicated and were the least restrictive means of

treating appellant’s mental illness, he answered, “My opinion is that it would be indicated

and appropriate and that at this point imposed treatment seems to be the least restrictive

way to bring about treatment.”

       Appellant’s Testimony

       Appellant testified that, after the last Jarvis order expired in April 2014, he stayed

on Seroquel because it helped him sleep and that “at this point in time today I don’t feel

I’m at a point where I have a mental illness.” Appellant’s counsel then asked him about

the request for a Jarvis order.

              Counsel:       Why do you think it’s not a proper request?
              Appellant:     Because of the situational factor of my TBI
                             [traumatic brain injury], which is a unique brain
                             damage. And the effects of Seroquel over the
                             years and years and years. And going off
                             Seroquel is the sleep effect I have on Seroquel
                             and my compliance on taking that medication of
                             being, having numerous providers, mental health
                             providers that prescribed dosages at different
                             levels and different dosages which [I] have gone
                             through. And more or less the trouble I had in
                             the DOC [Department of Corrections] and why I
                             had so many Jarvises in Washington County
                             Court.
              Counsel:       So are you not willing to take a higher dosage of
                             Seroquel?


                                             5
      Appellant:    I would rather leave it like it is because I still get
                    up a little bit of pain but I still work through the
                    day. I would like a cap on it . . . and that is why
                    I’m seeking review in the Appellate Court
                    because it is coming up to 19 years of straight
                    confinement for me.
      Counsel:      Are you not willing to try other neuroleptic
                    medications?
      Appellant:    I have gone through numerous other medications
                    ....
      ....
      Counsel:      Are you willing to try those [other] medications?
      Appellant:    Not at this time.
      ....
      Counsel:      Are you opposing the use of any other
                    neuroleptic medications because of your
                    religion?
      Appellant:    I brought this up before, maybe in a Jarvis or
                    Court and some of my writings that low dosages
                    of Seroquel or of other dosages of different
                    meds, I am not sure, and I have gone through
                    them and had side effects, but with Seroquel I
                    have no objection to a low dosage with my
                    religion, but a high dosage of Seroquel or others,
                    I do feel that it is against my religion.

Appellant’s counsel questioned him again on redirect examination.

      Counsel:      You indicated that you don’t believe that you
                    suffer from mental illness at this time, is that
                    what you said?
      Appellant:    That’s correct.
      Counsel:      Do you think you exhibited some symptoms of
                    mental illness in the past?
      Appellant:    Describing the TBI and effects of the
                    neuroleptics it would have seemed to.
      Counsel:      And how do you deal with those symptoms?
      Appellant:    I wrote to the Court . . . and I gave them a list of
                    witnesses.
      Counsel:      Okay. I don’t mean legally, I mean for yourself,
                    how did you deal with your own symptoms of
                    mental illness?



                                      6
              Appellant:     My own symptoms of mental illness is I . . . more
                             or less don’t believe I have any.
              Counsel:       Ever?
              Appellant:     No. I traded it in, I just don’t feel I have anything
                             going on except for supporting my peers because
                             [of] my ability to address myself in court and
                             redress my issues. And my past behavior was
                             anger, expressing my anger inappropriately.[2]
                             But I believe I have had . . . close to 10,000
                             therapy groups and at least 500 anger
                             management groups to where I can express my
                             anger appropriately now. And as long as I can
                             do that verbally in a nonaggressive manner, there
                             is no mental illness really in my record except for
                             violence. And then it seems like it was precluded
                             to a mental illness by this report, this report, this
                             report, and I tried to address them on appeals and
                             I continue to do that.

       The district court made findings based on this and other testimony, concluded that

“the issuance of this Jarvis [o]rder is proper in light of the evidence,” and granted the

petition for a Jarvis order. Appellant challenges the granting of the petition, arguing that

the district court’s findings are clearly erroneous.

                                      DECISION

       “We review the record in the light most favorable to the district court’s decision . . .

[and w]e will affirm the district court’s findings unless they are clearly erroneous.” In re

Civil Commitment of Raboin, 704 N.W.2d 767, 769 (Minn. App. 2005) (citation omitted).

“Where the findings of fact rest almost entirely on expert testimony, the [district] court’s




2
  As previously stated, appellant was convicted of the second-degree murder of his wife
and the first-degree assault of his ex-fiancée. Both crimes were committed by stabbing the
victims, and appellant regards the stabbing as an inappropriate expression of anger.

                                               7
evaluation of credibility is of particular significance.” In re Knops, 536 N.W.2d 616, 620

(Minn. 1995).

              Patients subject to civil commitment are presumed to have the
              capacity to make decisions regarding the administration of
              neuroleptic medication. If a patient refuses such treatment and
              the district court finds that the patient lacks the capacity to
              make that decision, the district court may authorize the treating
              facility to administer neuroleptic medication.

Raboin, 704 N.W.2d at 769 (citing Minn. Stat. § 253B.092, subds. 5(a), 8(e) ([2014])).

       The district court found that the two psychiatrists agreed that “an order imposing

treatment with neuroleptic medications is medically indicated and the least restrictive way

to treat [appellant] given his mental illness.” The testimony quoted above supports this

finding.

       The district court also found that the petitioner

              opines that given [appellant’s] diagnosis; history of
              improvement when taking other neuroleptic medications at
              therapeutic doses; his history of decompensation when he is
              not taking neuroleptic medications in that manner, and his
              current active psychotic symptoms, [appellant] lacks the
              capacity to make well-reasoned decisions regarding the
              administration of neuroleptic medications to treat his mental
              illness, other than as to the small amount of Seroquel he is
              willing to take.

The petitioner’s testimony supports this finding, and appellant’s own testimony supports

the petitioner’s testimony: appellant testified that he would not take any neuroleptic

medication except for the small dose of Seroquel.

       The district court found that the petitioner “testified that [appellant] continues to

believe in a religion he calls ‘Shinto Islam,’ which has no inherent connection historically



                                              8
or by its belief system.” Again, the petitioner’s testimony and appellant’s testimony

support this finding.    The district court did find that “According to [the petitioner,

appellant] is not refusing to take neuroleptic medications due to religious beliefs” while

appellant testified that taking neuroleptic medications other than the small dose of Seroquel

would be “against [his] religion.” But appellant’s discussion of his religion in his brief

does not argue that the religion forbids the use of chemical substances. He says only that

he is

               a holy man of the religion ‘Shinto Islam’ and my religion is
               very important and does not allow abuse of chemical
               substances and any threats would be: “a warning from a man
               who chooses to believe in Allah” and though my
               communication skills are complex; other holy men would be
               in the best position to evaluate my actions and not psychiatry
               or psychology doctrines.

Appellant says that his religion forbids only the abuse of chemical substances, not their

use. In view of the inconsistencies in appellant’s arguments, the finding that his religious

beliefs are not the basis for his objection to neuroleptic medication is not clearly erroneous.

        The district court’s findings are not clearly erroneous and provide ample support for

its conclusions and the issuing of the Jarvis order.

        Affirmed.




                                              9